             Case 3:18-cv-00321 Document 1 Filed 10/26/18 Page 1 of 5



                            THE UNITED STATES DISTRICT COURT,
                             THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

VERA L. JENKINS,                                     §
                                                     §
               Plaintiff,                            §
                                                     §
v.                                                   §       CIVIL NO. 3:18-cv-321
                                                     §
                                                     §
KIMBERLY A. ADDIS, M.D.,                             §
                                                     §
               Defendant.                            §


                                   NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW Defendant Kimberly A. Addis, M.D. (hereinafter, “Defendant”) and files

this, her Notice of Removal pursuant to 28 U.S.C. § 1446(a) and in support thereof would show

this Honorable Court as follows:

                                     I.      INTRODUCTION

       Plaintiff Vera L. Jenkins filed her Original Petition in the 384th District Court on or about

September 21, 2018, naming Kimberly A. Addis, M.D. as the sole defendant. The State Court

Action is captioned Vera L. Jenkins v. Kimberly A. Addis, M.D., Cause No. 2018DCV3468.

       The Original Petition purports to assert a health care liability claim against Defendant, an

interventional radiologist, in connection with the implantation of an inferior vena cava filter

(IVCF) medical device in December of 2016. Specifically, Plaintiff alleges that Defendant failed

to assess, select and implant the proper medical device to treat Plaintiff’s condition; failed to

determine if Plaintiff was an appropriate candidate for an IVCF, in general, and the Denali IVCF

in particular; failed to obtain adequate and proper informed consent for implantation of the Denali

                                                                                                  1
                Case 3:18-cv-00321 Document 1 Filed 10/26/18 Page 2 of 5



IVCF; selected the Denali IVCF despite the lack of efficacy and high failure, injury, and

complication rates associated with the device; failed to monitor Plaintiff after implantation of the

Denali IVCF; failed to develop a proper care plan for monitoring and assessing Plaintiff’s

continued need for the filter after implant and whether it could be safely retrieved; and failed to

implement a proper care plan for monitoring and assessing Plaintiff’s continued need for the filter

after implant and whether it could be safely retrieved. See Exhibit A, Original Petition, ¶ 13.

        Plaintiff alleges the following injuries and damages: past and future physical pain and

mental anguish; past and future disfigurement; past and future physical impairment; and past and

future medical care expenses. See Exhibit A, Original Petition, ¶ 15. The relief Plaintiff seeks

includes “monetary relief in excess of $1,000,000.00 and judgment for all other relief to which he

[sic] is deemed justly entitled.” See Exhibit A, Original Petition, ¶ 6.

                                  II.     BASIS FOR REMOVAL

        Removal is proper under 28 U.S.C. § 1332(a) because there is complete diversity of

citizenship between Plaintiff and Defendant and the amount in controversy is more than

$75,000.00, exclusive of interests and costs. Plaintiff alleges that she is a resident of Deming, New

Mexico. See Exhibit A, Original Petition, ¶ 2. Defendant is a resident of San Antonio, Texas.

See Exhibit A, Original Petition, ¶ 3. Thus, the jurisdictional threshold under 28 U.S.C. § 1332(a)

is satisfied.

                 III.   ALL PROCEDURAL REQUIREMENTS FOR REMOVAL
                                   HAVE BEEN SATISTIED

        Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all the process, pleadings,

orders, and documents from the State Court Action which have been served upon Defendant are

being filed with this Notice of Removal. See Exhibit A, Citation and Original Petition.




                                                                                                   2
               Case 3:18-cv-00321 Document 1 Filed 10/26/18 Page 3 of 5



       Defendant received notice of the State Court Action on October 6, 2018, when she was

served with the Citation and Original Petition. See Exhibit A, Citation and Original Petition; see

Exhibit B, State Court Docket Sheet. This Notice of Removal has been filed within 30 days of the

date that Defendant was served with the Citation or Original Petition in this matter. See Exhibit

A, Citation and Original Petition; see Exhibit B, State Court Docket Sheet. Removal is therefore

timely in accordance with 28 U.S.C. § 1446(b). Defendant will promptly file a copy of this Notice

of Removal with the clerk of the state court where the State Court Action was originally filed.

       Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and 1446(a) because the U.S.

District Court for the Western District of Texas, El Paso Division, is the “district and division

embracing the place where such action is pending.” See 28 U.S.C. § 1441(a); See Exhibit A,

Citation and Original Petition; see Exhibit B, State Court Docket Sheet.

                                      IV.       JURY DEMAND

       Plaintiff demanded a jury in the State Court Action and paid the appropriate fee. See

Exhibit A, Original Petition, ¶ 18.

                                       V.       CONCLUSION

       By this Notice of Removal, Defendant does not waive any objections it may have as to

service, jurisdiction or venue, or any other defenses or objections it may have to this action.

Defendant intends no admission of fact, law, or liability by this Notice of Removal, and expressly

reserves all defenses, motions, and/or pleas.

       WHEREFORE, Defendant Kimberly A. Addis, M.D. gives notice that the matter styled as

Vera L. Jenkins v. Kimberly A. Addis, M.D., Cause No. 2018DCV3468, is removed to the United

States District Court for the Western District of Texas, El Paso Division, for all further

proceedings.



                                                                                                  3
             Case 3:18-cv-00321 Document 1 Filed 10/26/18 Page 4 of 5



                                                     Respectfully submitted,

                                                     /s/ Julie A. Mederos
                                                     JULIE A. MEDEROS
                                                     State Bar No. 00787058
                                                     jmederos@mederosattorneys.com
                                                     MEDEROS PLLC
                                                     17950 Preston Rd., Suite 990
                                                     Dallas, Texas 75252
                                                     214.865.6960 – telephone
                                                     214.865 6961 – fax
                                                     ATTORNEYS FOR DEFENDANT
                                                     KIMBERLY A. ADDIS, M.D.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of October, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to each counsel of record listed below. To the extent any such counsel is not yet registered for

such electronic delivery, the foregoing document will be served in accordance with the Federal

Rules of Civil Procedure.

William F. Blankenship III
bill@blankenshiplaw.com
Blankenship Law Firm
3710 Rawlins Street, Ste. 1230
Dallas, Texas 75219
214-361-7505 – fax

Tim K. Goss
tim@freeseandgoss.com
Richard A. Freese
rich@freeseandgoss.com
Peter de la Cerda
peter@edwardsdelacerda.com
Kevin L. Edwards
kevin@freeseandgoss.com
Freese & Goss, PLLC
3500 Maple Avenue, Ste. 1100
Dallas, Texas 75219
214-761-6688 – fax


                                                                                                  4
           Case 3:18-cv-00321 Document 1 Filed 10/26/18 Page 5 of 5




David P. Matthews
dmatthews@thematthewslawfirm.com
Matthews & Associates
2509 Sackett St.
Houston, Texas 77098
713-535-7184 – fax

ATTORNEYS FOR PLAINTIFF


                                               /s/Julie A. Mederos
                                               JULIE A. MEDEROS




                                                                      5
